Citation Nr: 1113957	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a neck injury, now characterized as a cervical spine disorder, and, if so, whether service connection is warranted.

2.  Entitlement to an initial compensable disability evaluation for service-connected hemorrhoids.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2010, the Veteran testified at a videoconference Board hearing in Cheyenne, Wyoming, before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

The Board also received additional evidence from the Veteran in January 2011, which was accompanied by a waiver of his right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance at this time. 

The issue of entitlement to an initial compensable disability evaluation for service-connected hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied the Veteran's claim of service connection for residuals of a neck injury, on the basis that, although the his service treatment records (STRs) showed that he was hit with a bale of rags in September 1965, the physician at that time noted no evidence of cervical damage and X-rays of the cervical spine were normal, and the Navy separation examination was negative for a cervical spine disability.  The RO further wrote that the medical evidence received did not show any treatment for a neck injury and a chronic disability was not shown to exist.    

2.  Because the Veteran did not appeal the December 1987 RO rating decision, that decision is final.

3.  In the September 2006 rating decision, the RO determined that the evidence submitted was insufficient to reopen the Veteran's previously denied claim for residuals of a neck injury because there was no evidence of a chronic condition as a result of his injury during service. 

4.  Because the Veteran did not appeal the September 2006 rating decision, that decision is final.    

5.  Evidence received subsequent to the September 2006 RO rating decision, which includes evidence of a currently diagnosed cervical spine disorder, relates to an unestablished fact necessary to substantiate the claim.

6.  The evidence of record preponderates against a finding that the Veteran's current cervical spine disorder is causally or etiologically related to active service, to include any incident or event therein.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a neck injury, now characterized as a cervical spine disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).

3.  Upon review of the reopened claim, the Veteran's cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In the May 2008 VCAA notice letter, the Veteran was informed of the evidence needed to establish entitlement to the underlying claim of service connection for his claimed cervical spine disorder.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was informed, in the May 2008 VCAA notice letter, as to how VA determines the disability rating and effective date once service connection is established.

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen, the Board notes that the Veteran was provided with the definition of new and material evidence applicable to the current claim in the May 2008 VCAA notice letter.  Specifically, the Veteran was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  The Veteran was also adequately provided with the bases for the prior denial or a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial in the May 2008 notice letter.

Although the wrong final decision was identified in the May 2008 notice letter, such error is harmless.  The Veteran's claim is now found to be reopened by way of the presentation of new and material evidence, for reasons explained below.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, and the October 2008 SOC, which included a discussion of the facts of the claim adjudicated herein, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs and his DD Form 214 are included in the claims folder.  In addition, treatment records, to include the November 2010 magnetic resonance imaging (MRI) report and the December 2010 medical opinion from a physician at a private spine clinic, adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

Further, the Veteran was afforded with a VA medical examination and medical opinion based on review of the claims folder in July 2008.  The examination report is deemed adequate for the purposes of this adjudication.  While the Board observes that the Veteran believes that he should have been afforded with a medical examination and opinion by a specialist, there is no indication that the disability picture associated with his cervical spine is so complex so as to warrant a medical opinion by a specialist.  The opinion provided by the July 2008 VA medical examiner was well-supported and based on examination of the Veteran and review of the claims folder as well as relevant medical principles.  It is further noted that the conclusion reached by the VA medical examiner is similar to the conclusion reached by the private physician at the spine clinic in the December 2010 letter submitted by the Veteran.  For these reasons, a remand for another medical examination or medical opinion by a specialist is not needed in this case.  

The Board recognizes that the Veteran previously reported in May 2006 that he was treated for the condition at the Charleston Navy Hospital and was put into a neck brace for a week or two and placed on light duty.  The Veteran's personnel records are not included in the claims folder.  The in-service injury, generally as reported by the Veteran, is documented in the STRs, but he is not shown to suffer from any current residuals of such injury.  As a result, there is no need to remand this case in order to obtain the Veteran's personnel records.  

Moreover, the Board notes that the Veteran reported, at the July 2008 medical examination, that he was drawing Social Security benefits on the basis of his age (i.e., he was "old enough").  He did not indicate receipt of Social Security disability benefits.  Consequently, no remand to obtain records from the Social Security Administration is needed in this case.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for residuals of a neck injury, now characterized as a cervical spine disorder.  See March 2008 VA Form 21-4138.  

As a preliminary matter, the Board notes that the Veteran's current claim involving a cervical spine disorder is grounded upon the same factual basis as his previous claim, which was last denied in the September 2006 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously disallowed claim was filed in March 2008.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the present case, the record shows that the Veteran's claim of service connection for residuals of a neck injury was first denied in a December 1987 RO rating decision.  In the December 1987 rating decision, the RO denied the Veteran's claim of service connection for residuals of a neck injury, on the basis that, although the Veteran's STRs showed that he was hit with a bale of rags in September 1965, the physician at that time noted no evidence of cervical damage.  The RO explained that X-rays of the cervical spine were normal and the discharge examination was negative for a cervical spine disability.  The RO further wrote that the medical evidence received did not show any treatment for a neck injury and a chronic disability was not shown to exist.  The Veteran received notification of the rating decision and his appellate rights in January 1988; however, he did not appeal the decision.  Thus, the December 1987 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In May 2006, the Veteran requested to reopen his previously denied claim.  In the September 2006 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of service connection for residuals of a neck injury had not been presented.  The RO noted that, although the Veteran had submitted a statement wherein he had reported pain and discomfort on the back of his neck since the accident, the statement was not new and material evidence.  The Veteran received notification of the rating decision and his appellate rights in October 2006; however, he did not appeal the decision.  Thus, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the September 2006 rating decision included the Veteran's STRs, the November 1987 medical record report, and the Veteran's October 1987 and May 2006 claims, on the VA Forms 21-526.

The pertinent evidence associated with the claims folder since the September 2006 denial of the claim consists of VA and private treatment records, to include the March 2008 radiographic consultation and November 2010 MRI reports pertaining to the cervical spine and a December 2010 medical opinion from a private physician, the July 2008 VA medical examination report, the November 2010 videoconference Board hearing transcript, and additional written statements submitted by the Veteran and his representative.    

After careful review of the evidence received since the September 2006 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the March 2008 private radiographic consultation report notes an impression of early multilevel spondylosis of the cervical spine.  In addition, the July 2008 VA medical examination report includes a diagnosis of spondylosis of the cervical spine, with mild loss of motion and subjective complaints of pain.  Further, the Veteran submitted a November 2010 MRI report that includes an impression of mild degenerative disk disease of the cervical spine.  This evidence, which reflects competent diagnoses of a cervical spine disorder, is deemed credible for the purpose of reopening the Veteran's claim.  It is noted that the evidence considered by VA at the time of the September 2006 rating decision contained no competent diagnosis of a cervical spine disorder.    
     
Thus, in summary, the evidence associated with the claims folder since the September 2006 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, this evidence shows that the Veteran currently suffers from a cervical spine disorder.  Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for a cervical spine disorder is reopened.  

II.  Service connection

The Veteran seeks entitlement to service connection for a cervical spine disorder based upon his contention that it resulted from his being struck on the head by a
50-pound bale of rags.  He further asserts that he has experienced neck pain since the in-service injury.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).



Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

As stated above, the medical evidence shows that the Veteran is currently diagnosed with a cervical spine disorder.  The March 2008 private radiographic consultation report notes an impression of early multilevel spondylosis of the cervical spine.  Later, at the July 2008 VA medical examination, the examiner similarly diagnosed spondylosis of the cervical spine.  More recently, the November 2010 MRI report includes an impression of mild degenerative disk disease of the cervical spine.  

Because a current cervical spine disorder is shown, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.  

The Board recognizes that the Veteran has asserted that his neck problems began during his naval service and have continued since that time.  See the May 2006 VA Form 21-526 and the March 2008 VA Form 21-4138.  In evaluating the claim, the Board is required to address the credibility of his lay account of having a continuity of cervical spine problems since service.  


In the present case, the Veteran's STRs confirm that the Veteran was treated for a neck injury in September 1965.  Indeed, an entry dated September 20, 1965, reveals that he was in the fire room aboard the U.S.S. James Owens when a bale of rags was dropped from the main deck, striking him on the side of the neck.  As a result, the Veteran was clinically evaluated.  

However, the service examiner noted that there was no evidence of cervical damage.  He wrote that the Veteran's X-rays were normal.  The examiner prescribed pain medication to treat the Veteran's symptoms, but no subsequent notations pertaining to complaints, findings, or treatment of cervical spine or neck problems are shown in the Veteran's STRs.  Further, although the Veteran reported at the Board hearing that he never received a separation physical and, as a result, was not provided with an opportunity to report his continued neck problems at that time, the STRs do include a release to inactive duty examination dated in February 1966, approximately one month before his separation from active duty.  The Veteran's spine and musculoskeletal system were clinically evaluated as normal at that examination, and there was no notation of any continued problems related to his neck or cervical spine.       

In addition, the Board observes that the first clinical evidence of a cervical spine disorder included in the record is not shown until 2008, approximately 42 years after the Veteran's separation from active service.  The first mention of a cervical spine disorder allegedly related to service was in 1987, when he first filed a claim of service connection for residuals of a neck injury.  This was approximately 21 years after his separation from service, and such a long time without any complaints or treatment militates against the credibility of his assertion that he had cervical trouble throughout that period.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider a claimant's entire medical history, including lengthy period with absence of complaints).  

At the Board hearing, the Veteran indicated that after the time of the initial injury he did not seek medical treatment for any neck problems until approximately 1988 when he went to the VA in Hot Springs, South Dakota.  Hearing transcript, page 20.  It is indeed observed that there is a VA medical record report from the VA Medical Center in Hot Springs dated in October 1987 of record.  It shows that the Veteran told a physician at that time that he had been injured in the Navy when hit by a
50-pound bale of rags that hit his head from a height of 5-10 feet above his head, and that he had experienced neck problems since the injury.  However, the Veteran was not seeking treatment for any neck problems at that time and, again, his account of having neck problems since service was 21 years after separation from service.  

Furthermore, the Board notes that the medical opinion evidence of record weighs against a finding that the Veteran's cervical spine disorder is related to service.  

Indeed, the July 2008 VA medical examiner concluded that the Veteran's cervical spondylosis was not caused or aggravated by his military service.  She based her opinion on the fact that cervical spondylosis is a result of disk degeneration.  She wrote that one source went so far as to call it a "side effect" of aging and explained that disks can fragment, lose water, and collapse as we age.  She also noted that the Veteran was able to work in labor intensive jobs for many years after military service without any problems.  She further wrote that the Veteran was not seen for the problem for many years after service, so there was no continuity of care associated with a cervical spine condition.   

The Board also observes that the Veteran submitted a medical opinion dated in December 2010 from a physician (Dr. B.H.) specializing in pain medicine at a private spine clinic.  Dr. B.H. similarly concluded, based on evaluation of the Veteran and consideration of his past injury, that the findings of the cervical spine MRI were typical findings for a 67-year-old male and do not specifically indicate a previous injury.  While the physician considered the Veteran's report of an in-service neck injury, he wrote that he was unable to state that the Veteran's current symptoms were related to the injury sustained while in the Navy in the 1960s.  

Because both medical examiners have special training in medical matters and are competent to render a medical opinion regarding the etiology of the Veteran's cervical spine disorder, their opinions are afforded significant probative value.  The Board also notes that both examiners arrive at the conclusion that the Veteran's current cervical spine disorder is related to age, not his in-service injury.  

Thus, although the STRs document the injury to the neck as described by the Veteran, the records show that no cervical damage was found at the time of the accident and no subsequent complaint, diagnosis, or treatment referable to a cervical spine disorder is noted in the STRs.  The Veteran's spine was also clinically evaluated as normal approximately one month before separation.  In addition, the remainder of the evidentiary record is silent for any indication of a cervical spine disorder until many years after service.  He did not file a claim for a cervical spine disorder until more than two decades after service and the first evidence of a cervical spine disorder is more than four decades after service.  Moreover, the competent medical opinion evidence, even upon consideration of the Veteran's in-service injury, found no nexus relationship between his current cervical spine disorder and service.  For the foregoing reasons, the Board does not find the Veteran's report that he has had a continuity of symptomatology for a cervical spine disorder since service to be credible, and affords more probative value to the other evidence discussed above.

In summary, the credible and probative evidence of record is against finding that a cervical spine disorder was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed cervical spine disorder to his military service.  Instead, the competent medical evidence links the Veteran's current cervical spine disorder to his age.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a neck injury, now characterized as a cervical spine disorder, is reopened.   

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim for a higher initial disability rating for service-connected hemorrhoids.  

The record reflects that the Veteran was afforded with a medical examination in July 2008 in connection with his claim.  Later, on the November 2008 VA Form 9, he wrote that he was not having much trouble with his hemorrhoids on the day of the VA medical examination but his hemorrhoids do bother him "many more days than not".  The Veteran also reported, at the November 2010 Board hearing, that his hemorrhoids had worsened in severity since the VA medical examination.  Hearing transcript, page 11.  He further stated that he was now having much bleeding associated with his hemorrhoids and his treating physician had recommended surgery.  Hearing transcript, page 7.  It is notable that there are no recent treatment records pertaining to the Veteran's treatment for his hemorrhoid disability included in the record.   

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand to secure recent treatment records, and for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with his service-connected hemorrhoid disability, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any additional necessary information and/or appropriate authorization from the Veteran, request any outstanding treatment records pertaining to any treatment the Veteran has received for hemorrhoids from March 2008 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the action outlined in item (1) has been accomplished to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected hemorrhoids.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since March 2008 that are attributable to his service-connected hemorrhoid disability.  All signs and symptoms necessary for evaluating the Veteran's hemorrhoid disability should be reported in detail. 

b.  In assessing the severity of the Veteran's hemorrhoid disorder, the examiner must include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  The examiner must provide a complete rationale for any stated opinion.

c.  In providing any opinion, the examiner must consider the multiple statements and testimony the Veteran submitted on his own behalf, regarding symptoms he experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that the Veteran's hemorrhoid disability has on his employment.

e.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected hemorrhoid disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


